Exhibit 99.1 Contact: Harry S. Smith, President & CEO M. Shane Bell, EVP & CFO (540) 465-9121 (540) 465-9121 hsmith@therespowerinone.com sbell@therespowerinone.com News Release April 21, 2010 FIRST NATIONAL CORPORATION REPORTS FIRST QUARTER EARNINGS Strasburg, Virginia (April 21, 2010) First National Corporation (OTCBB: FXNC) reported net income of $1.0 million for the first quarter of 2010 compared to $37 thousand for the same quarter of 2009. Harry S. Smith, President and CEO commented, “I am pleased to report another quarter of improved financial performance, given the current credit cycle. Compared to the previous quarter, the return on average assets remained at 0.75% from stable net interest income and careful expense management. For the remainder of 2010, the Company will continue efforts to improve asset quality and profitability. In addition, we have formed an experienced business development team that will focus on profitable balance sheet growth by expanding existing customer relationships and pursuing new accounts.” Quarterly Performance First quarter 2010 net income was $978 thousand higher than the same quarter of 2009: § Net interest income was $756 thousand higher § Provision for loan losses was $760 thousand lower § Noninterest income was $94 thousand higher § Noninterest expense was $134 thousand higher The increase in first quarter 2010 earnings compared to first quarter 2009 was primarily the result of an 18% increase in net interest income and a significant decrease in the provision for loan losses.Noninterest income increased 8% and noninterest expense increased 3% when comparing the two periods.Return on assets and return on equity were 0.75% and 7.45%, respectively, for the first quarter of 2010 compared to 0.03% and 0.35% for the same quarter in 2009. Net interest income increased 18% to $4.9 million for the first quarter of 2010 compared to $4.2 million for the same quarter of 2009.The net interest margin was 63 basis points higher and average interest-earning assets were $3.8 million lower when comparing the two periods.The margin was 4.01% for the quarter ended March 31, 2010 compared to 3.38% for the same period of 2009.The margin improvement was primarily the result of a decline in the cost of funding earning assets. Noninterest income totaled $1.3 million for the first quarter of 2010, an increase of 8%, compared to $1.2 million for the same quarter of 2009.The increase in noninterest income resulted primarily from more overdraft fee income and ATM and check card fees. Noninterest expense increased 3% to $4.4 million for the first quarter of 2010 compared to $4.3 million for the same period in 2009.The increase in noninterest expense is primarily related to higher FDIC assessments and legal and professional fees. Net charge-offs were $352 thousand for the first quarter of 2010, compared to $260 thousand for the first quarter of 2009.Non-performing assets totaled $15.1 million compared to $17.3 million one year ago.The allowance for loan losses totaled $7.2 million or 1.62% of total loans at March 31, 2010, compared to $6.6 million or 1.46% of total loans at March 31, 2009.The loan loss provision totaled $411 thousand for the first quarter of 2010 compared to $1.2 million for the same period in 2009.The lower provision for loan losses was primarily attributable to stable asset quality and economic conditions. Cautionary Statements The Company notes to investors that past results of operations do not necessarily indicate future results.Certain factors that affect the Company’s operations and business environment are subject to uncertainties that could in turn affect future results.These factors are identified in the Annual Report on Form 10-K for the year ended December 31, 2009, which can be accessed from the Company’s website at www.therespowerinone.com, as filed with the Securities and Exchange Commission. About the Company First National Corporation, headquartered in Strasburg, Virginia, is the financial holding company of First Bank. First Bank offers loan, deposit, trust and investment products and services from 12 branch offices in the northern Shenandoah Valley region of Virginia, including Shenandoah County, Warren County, Frederick County and the City of Winchester. First Bank also owns First Bank Financial Services, Inc., which invests in partnerships that provide investment services and title insurance. FIRST NATIONAL CORPORATION Quarterly Performance Summary (in thousands, except share and per share data) (unaudited) For the Three Months Ended Income Statement March 31, March31, Interest and dividend income Interest and fees on loans $ $ Interest on federal funds sold - 2 Interest on deposits in banks 2 - Interest and dividends on securities available for sale: Taxable interest Tax-exempt interest Dividends 12 6 Total interest and dividend income $ $ Interest expense Interest on deposits $ $ Interest on federal funds purchased 5 8 Interest on company obligated mandatorily redeemable capital securities Interest on other borrowings Total interest expense $ $ Net interest income $ $ Provision for loan losses Net interest income after provision for loan losses $ $ Noninterest income Service charges $ $ ATM and check card fees Trust and investment advisory fees Fees for other customer services 73 56 Gains on sale of loans 40 39 Gains on sale of securities available for sale 2 6 Gains (losses) on sale of other real estate owned, net ) - Other operating income 25 ) Total noninterest income $ $ Noninterest expense Salaries and employee benefits $ $ Occupancy Equipment Marketing Stationery and supplies Legal and professional fees 97 226 147 180 ATM and check card fees FDIC assessment 92 Other operating expense Total noninterest expense $ $ Income before income taxes $ $ ) Income tax provision ) Net income $ $
